DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant correctly points out that the set of claims that were subject to restriction were not the correct set of claims, as a preliminary amendment filed 21 January 2021 cancels claims 1-26.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter recited in claims 28 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 28 and 29 recite the spigot comprising a small outer diameter than an outer diameter of the bell, and the bell being a proud bell having a larger diameter than the outer diameter of the bore, neither of which is shown in the drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0127852 to Sutton et al.  
Sutton et al. discloses a pipe comprising an axially extending bore defined by a corrugated outer wall (22) having axially adjacent, outwardly-extending corrugation crests (28) connected by corrugation valleys (30), the corrugation crests and valleys forming a continuous cross-section, an outer wrap (24) applied to the outer wall, the wrap spanning the corrugation crests producing a smooth outer surface.  Fig. 1A, discloses a bell (12) at a first end of the bore, and a spigot (14) at a second of the bore, wherein the outer wrap spans at least between the bell and the spigot, as recited in claim 27.  The bell comprises an integrated bell having a larger diameter than the diameter of the spigot, as recited in claims 28 and 30.   The bell comprises a proud bell having a larger outer diameter than the outer diameter of the axially extended bore, as recited in claim 29.  The outer wrap completely covers the bell and spigot, as recited in claim 31.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. in view of U.S. 4,862,924 to Kanao.  
Sutton et al. discloses the recited structure, including providing a plastic outer wrap onto the crests of corrugations, but does not disclose the outer wrap comprising fibers, the length of fibers, nor the outer wrap made of a different material than the bore.  Kanao discloses a pipe comprising an axially extended bore defined by a corrugated outer wall having axially adjacent, outwardly extending corrugation crests, separated by corrugation valleys, and an outer wrap (C) applied to the outer wall, wherein the outer wall comprises plastic and spans the corrugations crests producing a smooth outer surface, the outer wrap being fused to the outwardly extending corrugation crests.  Col. 6, lines 38-49 discloses that the corrugated outer wall may be formed of fiber reinforced composite resin (FRP) which is made by reinforcing synthetic resin with very strong fibers such as whisker, glass, boron, carbon, alumina, etc., in order to provide strength to the corrugation portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the wrap of Sutton et al., reinforcing fibers, as suggested by Kanao in order to provide additional strength to the outer wrap to protect against wear and abrasion.  In regard to the material of the bore and outer wrap being formed of different materials, as recited in claim 46, the embodiment shown in fig. 8 of Kanao discloses the bore and the outer wrap formed of different materials.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the outer wrap and/or bore of the corrugated pipe of Sutton et al. such that the materials to form them is a different material, in order to form one of a stronger or softer material, depending on the use and/or environment of use.  In regard to the strands being continuous or short strands, as recited in claims 33-36 and 42-45, it is known in the art that FRP may contain continuous strands, short strands, long strands or any combination thereof.  In regards to the short strand having a length ranging from 0.25 inch to about 1 in, as recited in claims 36 and 45, Kanao does not specifically disclose the dimensions of the reinforcing fibers, however, Applicant’s specification does not otherwise set forth any evidence of criticality or unexpected results of having the fibers range from about 0.25 inch to about 1 inch, the claim is not patentably distinct from the prior art.  Moreover, it appears that the reinforcing fibers of Kanao would perform equally well with the disclosed length.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reinforcing fibers of Kanao to have a length of between 0.25 inch to about 1 inch since such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kanao.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing corrugated conduits having either an outer wrap or an inner liner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 20, 2022
P. F. Brinson